                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GEOFFREY ELKINGTON,

                         Petitioner,
                                                                   CIVIL ACTION
       v.                                                          NO. 16-2949

MICHAEL CLARK, et. al.,


                         Respondents.


                                              ORDER

        AND NOW, this 26th day of October, 2018, upon consideration of the Report

and Recommendation filed by United States Magistrate Judge Elizabeth T. Hey, (ECF

No. 16), and Geoffrey Elkington’s objections thereto, (ECF No. 19), it is hereby

ORDERED that:

    1. Elkington’s objections are OVERRULED and Magistrate Judge Hey’s Report

        and Recommendation is APPROVED and ADOPTED;

    2. Elkington’s Motion for Appointment of Counsel, (ECF No. 12), is DENIED;

    3. Elkington’s Petition for a Writ of Habeas Corpus, (ECF No. 1), is DENIED and

        DISMISSED with prejudice;

    4. No certificate of appealability shall issue;2

    5. This case shall be CLOSED for statistical purposes.




2No reasonable jurist would disagree with the Court’s disposition of petitioner’s claims. See Slack v.
McDaniel, 529 U.S. 473, 484 (2000).

                                                  14
     BY THE COURT:



     /s/ Gerald J. Pappert
     GERALD J. PAPPERT, J.




15
